Citation Nr: 1146560	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  09-05 925	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUES

1.  Entitlement to an effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for cervical myelopathy with loss of use of the bilateral lower extremities, including based on clear and unmistakable error (CUE) in May 1977, November 1979, May 1985, October 1995 and November 2002 rating decisions, as well as a May 1979 Board of Veterans' Appeals (Board) decision.

2.  Entitlement to an effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for right upper extremity weakness/limited sensation, including based on CUE in May 1977, November 1979, May 1985, October 1995 and November 2002 rating decisions, as well as a May 1979 Board decision.

3.  Entitlement to an effective date earlier than January 30, 2007, for the award of compensation benefits under 38 U.S.C.A. § 1151 for left upper extremity weakness/limited sensation, including based on CUE in May 1977, November 1979, May 1985, October 1995 and November 2002 rating decisions, as well as a May 1979 Board decision.
4.  Entitlement to an effective date earlier than January 30, 2007, for the award of special monthly compensation (SMC) based on loss of use of the bilateral lower extremities, including based on CUE in May 1977, November 1979, May 1985, October 1995 and November 2002 rating decisions, as well as a May 1979 Board decision.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Counsel


INTRODUCTION

The Veteran served on active duty from July 1962 to September 1972.

This matter is before the Board on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Fort Harrison, Montana.

In August 2009, the Veteran testified before the undersigned at a hearing that was held at the RO.  A copy of the transcript is associated with the record.  At that time, the Veteran clarified that his claim for earlier effective dates included the assertion that there was CUE in all prior RO and Board decisions addressing his claim for benefits under 38 U.S.C.A. § 1151.  See Board Hearing Transcript at 10.  The Board has recharacterized the issues accordingly.


FINDING OF FACT

In November 2011, the Board received information from the Social Security Administration indicating that the Veteran died in October 2011. 


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of the claims at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2011).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2011).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the appellant's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA RO from which the claim originated (listed on the first page of this decision).


ORDER

The appeal is dismissed.



		
Sonnet Gorham
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


